DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/25/2022 has been entered. Claim 1 has been amended. Claim 8 has been cancelled. Claims 1-7 are pending. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2011/0056607 A1 – of record, family member of US 8,448,683), in view of Kanaya (US 2019/0143760 A1 – of record, in view of Ueyoko (US 6,079,467).
Yamazaki teaches a heavy-duty pneumatic tire. The is configured to include the use as depicted in a half-tire cross-sectional view: a pair of beads portions 4; and a carcass 6 extending on and between one of the beads and another bead, wherein each bead includes a core 5, an apex 8 located radially outward of the core, and a cover 11 enclosing at least a part of the core, the carcass includes a carcass ply 6A including a large number of aligned carcass cords 6c and further including a carcass topping rubber Tg1 covering the carcass cords 6c, each carcass cord is a steel cord, see [0032], [0034]; the carcass ply 6 is turned up around the core 5 from an inner side 6a to an outer side 6b in an axial direction, see FIG. 2, the cover 11 is located, between the core 6 and the carcass ply 6a, 6b, in a portion at which the carcass ply encloses the core, the cover is composed of one cover ply 11 including a large number of aligned cover cords 11a, and further including a cover topping rubber Tg2 covering the cover cords 11a, each cover cord is a cord formed from an organic fiber, see [0046], and Table 1, discloses an example 20 of the inventive concept where Ht2-Ht1 ≈ 0, which meets the claimed hardness of the cover topping rubber and a hardness of the carcass topping rubber is not less than -5 and not greater than 5.
While, Yamazaki discloses a distance w1 between the cover cords 11 are set in a range of 0.3 mm – 1.4 mm and the use of carcass cords; it does not explicitly disclose a carcass cord diameter or carcass cross section height. 
Kanaya discloses a heavy-duty tire suitable for providing improved bead durability; wherein the tire is configured to carcass cords whose diameter is set in a range of 0.6 mm – 0.8 mm. Kanaya further discloses such a configuration suppresses the occurrence of broken cords and separation of the plies, see [0025].
Now for a Yamazaki disclosed distance between cover cord of 0.3 mm and a Kanaya disclosed carcass cord diameter of 0.6 mm gives; a ratio of a distance between the cover cords to an outer diameter of each carcass cord of 0.5 which meets the claimed range of being not lower than 0.35 and not higher than 0.85.
Ueyoko discloses heavy duty radial tire suitable for having an improved bead and lower sidewall structure capable of improving the bead durability, see Col 1 lines 6-10. The tire is configured to have a height of a carcass turned-up portion 6B be set in a range of 15 – 50% (corresponds to 0.15 – 0.50) of a carcass section height H, which meets the claimed not lower than 0.15 and not higher than 0.25. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the carcass cords of Yamazaki have the diameter range as taught by Kanaya whose measure along with Yamazaki’s cover cord interval forms values within the claimed range and have a ratio of carcass turn-up portion height to carcass cross section height as taught by Ueyoko to provide the tire with a means for improving the bead and carcass turn-up portions of the tire.
Regarding claims 3, 5-6, the hardness of Ht2 of the cover topping rubber is between 70 degrees and 90 degrees, which meets the claimed range of not lower than 62 and not higher than 75; the fineness – (construed as thickness) of each of the organic fiber cords of the bead core wrapping layer in a range of from 940 to 4200 dtex, which anticipates the claimed 700 dtex – 1300 dtex; the organic fiber cords of the bead core wrapping layer are inclined at an angle in a range of from 20 to 70 degrees with respect to the tire circumferential direction, which anticipates the claimed 25 – 75 degrees. Moreover, regarding the claimed ranges, it has been held that when the prior art discloses a claimed range with sufficient specificity, the prior art anticipates the claimed range, see MPEP 2131.03.
Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2011/0056607 A1 – of record, family member of US 8,448,683), in view of Kanaya (US 2019/0143760 A1 – of record, in view of Ueyoko (US 6,079,467), as applied to claim 1 above, in view of Nakamura (JP 2004-142478 – of record).
Regarding claims 2, 4, modified Yamazaki does not explicitly disclose the hardness of the cover topping rubber is lower than the hardness of the carcass topping rubber. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the cover ply be not smaller than 0.7 mm and not larger than 1.4 mm, since (1) Yamazaki discloses the carcass cord topping rubber has a hardness of 68 to 90 degrees and the cover cord topping rubber has a hardness of 70 to 90 degrees, see abstract (2): Nakamura discloses a tire suitable suppressing fretting due to contact between a corner of a bead core and a ply; the tire being configured to have each bead core be wrapped by an organic fiber cord layer having a thickness of 0.8 to 1.5 mm and a hardness of 50 to 70, see page 11 – paragraphs 1-2 and page 12 – paragraph 2. Therefore, one of ordinary skill in appreciating Nakamura’s disclosure of having the claimed thickness and hardness rating of the coating rubber of the organic fiber cord; would experimentally derive and consider having a hardness of the cover topping rubber be lower than the hardness of the carcass topping rubber. Notably, doing so offer a reasonable expectation of success in providing the tire with a means for suppressing fretting due to contact between a corner of a bead core and a carcass ply.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2011/0056607 A1 – of record, family member of US 8,448,683), in view of Kanaya (US 2019/0143760 A1 – of record, in view of Ueyoko (US 6,079,467), as applied to claim 1 above, in view of Honbo (JP 2001-206027 A – of record).
Regarding claim 7, modified Yamazaki does not explicitly disclose a pair of chafers located axially outward of the beads, wherein a hardness of each chafer is equal to the hardness of the carcass topping rubber or higher than the hardness of the carcass topping rubber. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pair of chafers located axially outward of the beads, wherein a hardness of each chafer is equal to the hardness of the carcass topping rubber or higher than the hardness of the carcass topping rubber, since (1) Yamazaki discloses the use of clinch 20 – (corresponds to the chafer) and (2) Honbo discloses a bead structure for a heavy-duty tire, where having a chafer with a high hardness contributes to preventing the rim from rubbing the bead portion in a contact area with the rim, see [0002]. Thus, having an equally or harder composition for the clinch of Yamazaki would predictably provide the tire with a means for preventing the rim from rubbing the bead portion by having a hard rubber clinch portion between the bead portion and rim.
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.
Applicant’s Argument #1
Applicant argues on Pg. 6 that: the cited references also at least fail to render obvious at least the original features that "a ratio of a distance between the cover cords to an outer diameter of each carcass cord is not lower than 0.35 and not higher than 0.85," as originally presented in independent claim 1 And that assuming arguendo that the skilled person modified the carcass diameter in YAMAZAKI to include a cord diameter from 0.6 mm to 0.8 mm, the above-noted claimed ratio would not be obvious. Where, first the distances w1 between organic fiber cords I la being between 0.3 mm and 1.4 mm and a carcass cord diameter from 0.6 to 0.8 mm would result in most instances in which the above-noted claimed ratio would not be satisfied. For example, when w1 is any higher than 0.68 mm, no matter what carcass cord diameter is selected from 0.6 to 0.8 mm the range recited for the claimed ratio is simply not met.
Examiner’s Response #1
Examiner respectfully disagrees. The combination being analogous art (both are directed towards heavy duty tires with a specific interest in improving the bead portions of the tire) are suitable for they reasonably suggest to include the use of common carcass cord diameters. In this instance, Yamazaki discloses the use of carcass cords without providing sizing thereof, whereby Kanaya provides a conventional carcass cord diameter. And as previously discussed, using a conventional carcass cord diameter size of 0.6 mm gives; a ratio of a distance between the cover cords to an outer diameter of each carcass cord of 0.5, which meets the claimed range of being not lower than 0.35 and not higher than 0.85.
While the Applicant has identified points within the recited ranges which does not satisfy the claim requirements; this does not exclude the use of points within the recited ranges which satisfy the claim requirements. The rejection offers a clear pathway to the claimed range and provides a benefit of suppression of the occurrence of broken cords and separation of the plies, due explicitly to the size of the diameter of the carcass cords, see Kanaya [0025].
Applicant’s Argument #1
Applicant Argues on Pg. 7 that: under U.S. patent practice, it is well established that "a particular parameter must be first recognized as a result-effective variable, ie., a variable which achieves a recognized result, before the determination of the optimal or workable ranges of said variable might be characterized as routine experimentation."1; and that the only way that the skilled person could have recognized the claimed ratio is through pure impermissible hindsight analysis of looking at Applicant's very own application. The Examiner is also respectfully reminded that "impermissible hindsight must be avoided and the legal conclusion [ of obviousness] must be reached on the basis of the facts gleaned from the prior art."2
Examiner’s Response #1
Examiner respectfully disagrees. As discussed above, the combination is of analogous art (both are directed towards heavy duty tires with a specific interest in improving the bead portions of the tire). A fair reading of Yamazaki would recognize the use of carcass cords albeit with missing key parameters such as the diameters of the carcass cords. Thus, looking to analogous art one would find the Kanaya reference whose carcass cord diameter range provides a benefit that is pertinent to the disclosure of Yamazaki (preventing breakage of carcass cords). Thus, in response to applicant's argument of “result-effective variable and hindsight reasoning”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). That is, the combination stands on its on merits, where the prior arts are directed to improved bead portions and the combination results in the suppressing the occurrence of broken cords, resultant to providing a missing parameter of a carcass cord diameter. Moreover, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749